Order filed, November 8, 2018.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00216-CV
                                 ____________

                   JOE ALFRED IZEN JUNIOR, Appellant

                                         V.

             BRIAN LAINE AND KIMBERLY LAINE, Appellees


                    On Appeal from the 55th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2013-28211


                                     ORDER

      The reporter’s record in this case was due October 4, 2018. See Tex. R.
App. P. 35.1. On October 8, 2018, this court ordered the court reporter to file the
record within 15 days. The record has not been filed with the court. Because the
reporter’s record has not been filed timely, we issue the following order.

      We order Gina Jackson, the court reporter, to file the record in this appeal
within 15 days of the date of this order. No further extension will be entertained
absent exceptional circumstances. If Gina Jackson does not timely file the record
as ordered, we will issue a show cause order directing the court reporter to appear
before this court on a date certain to show cause why the reporter should not be
held in contempt for failing to file the record as ordered. Contempt of court is
punishable by a fine and/or confinement in jail.



                                  PER CURIAM